2.	The proposed amendment after final rejection filed February 22, 2022 raises the following new issues:
	At claim 1, line 5, the word “the”, before “glutamic”, should be deleted in order to avoid issues of lack of antecedent basis.
	Proposed amended claims 9, 10, 20, and 21 are improper multiple dependent claims, because they do not refer to claims in the alternative only.  See 37 CFR 1.75(c).  For example, claim 9 should depend upon “claims 2 or 3”.
	Proposed new claim 22 would raise new issues under 35 U.S.C. 112(b) because formula XXXa’, referred to at line 7, is not defined in the claim.
3.	Had the proposed amendments been entered, they would have overcome the rejections and objections set forth in sections 3 and 5-7 of the Office action mailed November 19, 2021.
	This application can not be allowed before an acceptable terminal disclaimer or other appropriate response is filed to the provisional non-statutory double patenting rejection set forth in section 8 of the Office action mailed November 19, 2021.
4.	It should be noted that proposed new claim 22 retains its claim number even though the proposed amendment after final rejection has not been entered.  See 37 CFR 1.126, third sentence.  Accordingly, any further response after final rejection which includes new claims must number the new claims beginning with “23”.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 28, 2022